COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                        NOTICE OF ORDER ON MOTION

Cause number:                 01-11-00822-CR
Style:                        Thomas Wayne Florence
                              v The State of Texas
Date motion filed*:           September 28, 2012
                              RE: Fabricated Galveston Police Department case Complaint No. 2010-
Type of motion:               13986.
Party filing motion:          Pro Se
Document to be filed:

Is appeal accelerated? No

If motion to extend time:
        Original due date:
        Number of previous extensions                            Current Due date:
granted:
        Date Requested:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                   Absent extraordinary circumstances, the Court will not grant additional motions to
                    extend time
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________
             Appellant must raise any and all arguments regarding error in the proceeding below in
             appellant’s brief due October 29, 2012.

             Judge's signature: /s/ Justice Keyes

Panel consists of ____________________________________________

Date: October 5, 2012


November 7, 2008 Revision